On rehearing granted this cause has been again considered. It appears from the record herein that the land as described on the assessment rolls for taxation and in the tax sale certificates issued to the State for non-payment *Page 9 
of taxes, cannot be redeemed from the tax sale certificates held by the State except as an entirety as it is assessed, since such land cannot be divided "by legal and usual subdivision" for redemption under Section 992 (775), 994 C. G. L.; Sections 10 and 11, Chapter 14572, Acts of 1929. In State,ex rel., v. Hunter, 103 Fla. 1097, 139 So. 138, the portion of the land to be redeemed was a legal subdivision under the laws of the State.
The alternative writ of mandamus is quashed.
WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.
DAVIS, C. J., not participating.